Citation Nr: 9902376	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with postoperative residuals of a herniated disc, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1958 to 
March 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms 
associated with his low back disability are more disabling 
than currently evaluated.  Specifically, the veteran asserts 
that he experiences chronic low back pain and numbness in the 
lower extremities.  The veteran also asserts that he has 
stumbled as a result of his disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence warrants an 
evaluation of 60 percent for lumbosacral strain with 
postoperative residuals of a herniated disc.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veterans lumbosacral strain with postoperative 
residuals of a herniated disc is manifested by limitation of 
motion of the lumbosacral spine, chronic low back pain with 
radiculopathy of the lower extremities, and degenerative 
changes.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veterans service connected 
lumbosacral strain with postoperative residuals of a 
herniated disc.

 
CONCLUSION OF LAW

The criteria for a disability evaluation of 60 percent for 
lumbosacral stain with postoperative residuals of a herniated 
disc have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5293 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected low back disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

In a March 1973 rating decision, the RO granted service 
connection for low back strain and assigned a 10 percent 
evaluation, effective in September 1972.  In January 1975 
decision, the Board granted a claim for an increased rating 
for low back strain and assigned a 20 percent evaluation.  
Subsequently, the RO incorporated by reference the Boards 
January 1975 decision.  The 20 percent evaluation became 
effective in April 1974.
  
In August 1993, the veteran filed an informal claim for an 
increased rating for his low back disability.  

In support of his claim, the veteran submitted private 
medical records dated in 1990.  These records disclose that 
the veteran was seen in February 1990 for severe low back 
pain and spasm.  Clinical findings included pain that 
radiated down the right lower extremity with tingling in the 
toes and decreased range of motion.  It was noted that X-rays 
demonstrated degenerative disc disease.  The diagnosis was 
low back pain and possible herniated nucleus pulposus.  A 
March 1990 electromyograph (EMG) revealed, in pertinent part, 
findings suggestive of mild right L-5 radiculopathy.  

VA outpatient treatment records beginning in 1992 reflect 
that the veteran complained of low back problems associated 
with degenerative disc disease.  In June 1993, the veteran 
indicated that he was not able to bend and that he had back 
pain.  Clinical findings revealed that the back was stiff, 
amongst other things.  X-rays of the lumbar spine dated in 
September 1993 revealed findings at the L4-L5 compatible with 
herniation of the nucleus pulposus on the left and post 
surgical changes.  

At a VA examination in September 1993, the veteran related 
that he experienced discomfort in the lumbosacral area that 
included difficulty when straightening up, continuous aches, 
tingling and numbness in the anterior left thigh when he is 
tired or when he engages in excessive work.  The veteran 
indicated that he had been employed for 27 years as a machine 
operator and that within the past two years he had primarily 
performed office work because of back pain. The diagnoses 
were herniation of nucleus pulposus at L4-L5, plus post 
operative changes at the same area and degenerative disc 
disease of the lumbar spine.  

The record includes several diagnostic studies of the lumbar 
spine that were conducted in March 1994.  Impressions 
included narrowing of disc spaces with end plate sclerosis 
and arthritis at L4-L5 and L5 and S1, disc herniation at the 
lateral recess of L4-5 with some effacement of the thecal 
sac, mild extradural filling defect on the left at L4-L5, and 
asymmetry with increased soft tissue density on the left at 
L4-L5, appearance of which is consistent with a herniated 
disc. 
 
Statements dated in 1994 and 1995 of Dr. William Smith, the 
veterans private neurosurgeon, provide that the veteran 
underwent surgical procedures.  The records reveal that the 
veteran underwent a laminectomy at L4 and excision of a 
recurrent herniated disc at L4-5 in March 1994.  These 
records also include a medical excuse showing that the 
veteran had been under Dr. Smiths care since February 1994, 
that the veteran was recovering from surgery for a herniated 
disc, and that he was not able to stand for long periods of 
time.  In a 1995 statement, Dr. Smith related that the 
veteran continued to have low back pain and intermittent pain 
and tingling in the big toe and dorsum of his left foot.  Dr. 
Smith further indicated that the veteran was unable to bend 
his back more than 30 degrees and that he had restricted 
straight leg raising, bilaterally.  The doctor stated that 
the veteran demonstrated nerve root changes manifested by 
hypalgesia over the L5 dermatome and absent knee jerks, 
bilaterally.  Dr. Smith advised that the veterans employment 
duties that required standing aggravated the symptoms 
associated with the veterans back disability.  

The report of a VA examination dated in February 1995 
reflects a medical history consistent that previously cited.  
The veteran complained of back pain with prolonged sitting, 
standing, or driving, pain in the left leg medially on the 
thigh and lower leg and the medial border of the left foot.  
Additional complaints included numbness on the medial border 
of the left foot and area of the great toe.  The veteran 
added that he experienced occasional numbness over the entire 
foot. X-rays of the lumbosacral spine associated with the 
examination revealed degenerative changes in the lumbar spine 
especially in the form of decrease in the intervertebral disc 
spaces at L4-L5 and L5-S1 region.  The diagnoses were status 
post injury of the lower back, status post surgery due to 
herniated nucleus pulposus, marked degenerative arthritis of 
the lumbosacral spine with osteophytes of the vertebrae.  

In January 1995, the veteran testified at a personal hearing 
before a hearing officer regarding his claim for an increased 
rating for lumbar strain and a claim involving service 
connection for herniated disc.  With regard to the increased 
rating claim, the veteran indicated that he experienced 
chronic low back pain, which increased with activity and 
muscle spasm.  He indicated that he has been employed as a 
machine operator for 28 years.  

In May 1995, a hearing officer granted service connection for 
herniated disc with arthritis.  The herniated disc disability 
was combined with the low back strain.  The 20 percent 
evaluation was continued.  

VA outpatient treatment records dated from September 1995 to 
January 1996 reflect treatment for complaints of low back 
pain with radiculopathy of the lower extremities.  Additional 
complaints included hip pain after extended walking.  
Examinations of the lumbar spine revealed decreased sensation 
on pinprick in the medial foot and toe.  It was noted that 
the veteran walked with an antalgic gait and that he walked 
on his heels and toes well.  The diagnostic impressions 
included chronic low back pain with left residual 
radiculopathy and status post L4-L5, L5-S1 surgery.  A 
January 1996 consultation report reflects that the veteran 
was treated with 800 milligrams of Ibuprofen and that a TENS 
consultation was recommended.  

At a VA spinal examination in August 1996, the veteran 
reported numbness of the medial aspect of the left leg and 
the left toe, a quivering of muscles in the left leg 
usually in the quadriceps area, increased pain, and a 
tingling sensation in the left foot.  He denied having any 
bowel or bladder disturbance.  The veteran also indicated 
that when he fatigued he tends to drag the left foot, that 
the pain is aggravated by prolonged sitting or standing.  He 
also reported to he takes approximately 4 to 6 aspirin daily 
and 800 mg of Motrin.  The veteran also related having poor 
sleep patterns secondary to back pain.  A neurological 
examination provided that the veteran walked with a tentative 
gait.  The veteran was able to walk on his heels, toes, and 
tandem without difficulty.  Examination of the back revealed 
tenderness to palpation over the lower lumbar area, a 9 cm 
scar in the midline over the lumbosacral area.  There was 
also paraspinal muscle noted to palpation of the left side of 
spine.  The examiner indicated that range of motion of the 
lumbosacral spine was limited in flexion, extension, and 
lateral flexion, bilaterally, secondary to pain.  Straight 
leg raising was to 90 degrees with pain in the low back.  The 
veteran did not report any radicular pain secondary to the 
straight leg-raising maneuver.  No atrophy of the major 
muscle groups or upper and lower extremities was found.  The 
muscle tone was normal in the lower extremities, bilaterally.  
Motor strength was 4/5 of the iliopsoas, bilaterally, which 
the examiner indicated was a give-away weakness secondary to 
pain.  Give-away weakness was also noted in the quadriceps on 
the left.  All other major muscles of the lower extremities 
were 5/5 with the exception of the 1/5 strength of the 
extensor hallicus longus on the left.  A sensory examination 
demonstrated a decreased pinprick sensation in the left L5 
distribution.  Position and vibration were intact, 
bilaterally.  Deep tendon reflexes were 1 plus and 
symmetrical at the brachioradialis bilaterally, biceps and 
triceps bilaterally, and the knees bilaterally.  Ankle jerks 
were 2 plus bilaterally.  Plantar responses were downgoing.  
There was no evidence of peripheral neuropathy on physical 
examination or of any autonomic dysfunction.  The diagnostic 
impressions were chronic low back pain, chronic L5 
radiculopathy evidenced by decreased sensation in the L5 
distribution and weakness of the extensor hallicus longus on 
the left.  An EMG dated in August 1995 was essentially 
normal.
  
In October 1996, VA provided range of motion findings of the 
lumbar spine.  Forward flexion was to 20 degrees; backward 
extension was to 26 degrees.  Left and right lateral 
rotations were to 25 degrees, bilaterally.  Left lateral 
bending was to 24 degrees, and right lateral bending was to 
27 degrees.  Objective evidence of pain manifested by facial 
grimace was noted.  

At a VA examination dated in May 1997, the veteran reported 
pain, stiffness, and numbness in his foot and great toe.  On 
examination, the veteran was found to be well nourished, well 
developed and not in any acute distress.  He walked in an 
upright position.  The veteran sat and stood with some 
hesitation.  There were no fixed deformities of the spine.  
Musculature of the back was well developed.  Forward flexion 
was to 22 degrees; backward extension was to 14 degrees.  
Left lateral flexion was to 8 degrees, and right lateral 
flexion was to 14 degrees.  Rotation to the left was to 12 
degrees, right rotation to 16 degrees.  There was objective 
evidence of pain on motion evidenced by facial grimacing.  
The veteran voiced discomfort on forward and backward 
flexion.  He indicated that lateral and twisting were not as 
painful.  As to neurological involvement, it was noted that 
straight leg raises were positive on the left side at about 
40 to 45 degrees and that they caused sharp pain down the 
lateral thigh and medial calf.  The veteran complained of 
additional pain in the inside aspect of the left foot and 
great toe and of numbness and coldness.  The diagnoses were 
history of contusion of the low back secondary to a fall, 
history of herniated nucleus pulposus at L4-L5, history of 
surgical removal of L4-L5 disk, history of herniated nucleus 
pulposus at L5-S1, surgical removal of L5-S1 disk, and 
radiculopathy.  

The report of a December 1997 VA examination reveals that the 
veteran complained of pain, stiffness, and numbness in the 
left foot and great toe.  The Board notes that clinical 
findings were identical to those recorded in the report of 
the May 1997 examination.  It was noted that X-rays of the 
lumbar spine with obligues revealed straightening of the 
normal lumbar lordosis and a congenitally variant anatomy 
with incomplete disc formation ventrally at the L5-S1 level.  
There was decreased height of the L4-5 disc with development 
of an associated vacuum phenomenon.  The disc space was 
severely narrowed.  There was also progressively decreased 
height of the L3-L4 disc spaces in a prior study.  It was 
noted that the L1-2 and L2-3 disc heights were slightly 
decreased.  The examiner indicated that such studies were 
progressive to prior a study.  Ventral osteoarthritic spurs 
marked the upper end plate of L1, L4, L5, and caudal end 
plate of L4.  The diagnoses were progressive disc with 
deterioration at all lumbar levels with apparent variant 
anatomy of L5-S1, herniated nucleus pulposus, history of 
discectomony of L4-5, history of herniated nucleus pulposus 
of L5-S1, history of diskectomy of L5-S1, degenerative disc 
disease of L3-4 and L1-2, and L2-3, osteophytic spurs of the 
lumbar spine, and limitation of range of motion of lumbar 
spine directly associated with the veterans history of back 
injury and congenital anomaly and degenerative progress and 
residuals of surgery.  

Based on the findings of the 1996 and 1997 VA medical 
evidence, the RO increased the veterans disability rating to 
40 percent in May 1998.  The evaluation became effective in 
September 1995.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

The veterans low back disability may be evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, which 
pertains to limitation of motion of the lumbar spine.  Under 
that code, a 40 percent evaluation is assigned for severe 
limitation of motion of the lumbar spine.  DC 5292.  

The veterans back disability also may be evaluated pursuant 
to 38 C.F.R. § 4.71a, DC 5293.  Under that code, a 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc with little 
intermittent relief.  A 40 percent evaluation is assigned for 
severe recurring attacks with intermittent relief.  DC 5293.  

Under DC 5295, a 40 percent evaluation is assigned for severe 
lumbosacral strain manifested by listing of whole spine to 
opposite side, positive Goldwaites sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  DC 5295.  

Having reviewed the evidence of record, the Board finds that 
the history of the veterans back disability is significant 
for chronic low back pain, severe limitation of motion, and 
pain with radiculopathy particularly of the left lower 
extremities including the foot and toes.  The Board 
recognizes that the veteran underwent several procedures 
pertaining to his back disability in 1974 and 1994.  However, 
the veteran continued to experience low back pain, 
radiculopathy involving the lower extremities, and physical 
restrictions, and current medical evidence unequivocally 
establishes that the veteran has a severe back disability 
that is manifested by severe limitation of motion with pain.  
Notably, objective findings in August 1996 reflect chronic L5 
radiculopathy evidenced by decreased sensation in the L5 
distribution and weakness of the extensor hallicus longus on 
the left.  Moreover, in May 1997, the veteran demonstrated 
additional pain on straight leg raises that radiated down the 
lateral thigh and medical calf and coldness and numbness in 
the left foot and great toe. Given the scope and intensity of 
the current symptoms, the Board finds that such pathology is 
more appropriately contemplated by a 60 percent disability 
evaluation.  The benefit of the doubt is resolved in the 
veterans favor. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5293.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the functional impairment due 
to pain has been considered by the Board in raising the 
assigned evaluation to 60 percent.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the veteran testified that 
while employed he was absent from work on occasion because of 
his back disability, the veteran has not asserted or offered 
any objective evidence that his back disability has 
interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned 40 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the ROs conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased rating for lumbosacral strain with post 
operative residuals of a herniated disc is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
